Citation Nr: 0207406	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with herniation and right 
radiculopathy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for a 
disability rating in excess of 20 percent for his service-
connected residuals of an injury to the lumbar spine, and for 
a disability rating in excess of 30 percent for his service-
connected PTSD.  The veteran filed a timely appeal to these 
adverse determinations.

The Board notes that in September 2000, following a VA 
examination and a hearing before an RO hearing officer, the 
RO issued a rating decision which increased the disability 
evaluation for the veteran's service-connected lumbar spine 
disorder from 20 percent to 40 percent, effective from the 
date of the veteran's claim for an increased rating.  In 
addition, in a July 2001 rating decision, the RO increased 
the disability evaluation for the veteran's service-connected 
PTSD from 30 percent to 70 percent.  While the effective date 
of this increase was determined to be October 23, 2000, which 
was after the original date of the veteran's claim for an 
increased rating, the Board notes that in a subsequent rating 
decision dated in April 2002 the RO granted an earlier 
effective date for this increase to 70 percent back to the 
original date of claim for an increased rating.  In a claim 
for an increased rating, "the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 40 
percent rating for his lumbar spine disorder, or only seeking 
a 70 percent rating for his PTSD.  Further, there is no 
written withdrawal of either of these issues under 38 C.F.R. 
§ 20.204 (2001).  Therefore, the issues of increased ratings 
for a lumbar spine disorder and PTSD remain in appellate 
status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence indicates that the veteran suffers from 
severe intervertebral disc syndrome, manifested by a 
herniated nucleus pulposus at L3-L4, with pain, paresthesias, 
radiculopathy, and degenerative disc disease of the affected 
disc area, which is accompanied by documented sciatic 
neuropathy and muscle spasm.

3.  The evidence indicates that the veteran's PTSD causes 
major impairment in most areas, including work, family 
relations, and mood, with symptoms including suicidal 
ideation, obsessive features, depression, unprovoked 
irritability with periods of violence, difficulty in adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships, but with no evidence of 
thought disorders, delusions, hallucinations, grossly 
inappropriate behavior, inability to maintain personal 
hygiene, disorientation, or memory impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent rating for 
degenerative disc disease of the lumbar spine, with 
herniation and right radiculopathy, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for a disability rating in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  During the pendency of the 
veteran's claims, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claims, as well as the evidence of record, in a February 1998 
statement of the case, as well as supplemental statements of 
the case issued in August 1998, May 1999, September 2000 and 
July 2001.  VA has also conducted several relevant 
orthopedic, neurologic, and psychiatric examinations, and 
obtained VA and private treatment records, as well as medical 
statements and opinions from several private physicians.  VA 
conducted a personal hearing for the veteran in January 2000, 
a copy of which has been associated with the veteran's claims 
file. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted recent, relevant examinations.  The RO has obtained 
all pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  There is no indication of existing 
evidence that could substantiate the claims that the RO has 
not obtained.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate these claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  Accordingly, the Board finds 
that a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

I.  Lumbar spine

Evidence relevant to the severity of the veteran's 
degenerative disc disease of the lumbar spine, with 
herniation and right radiculopathy, includes the report of a 
VA spine examination conducted in May 1997.  At that time, 
the veteran complained of intermittent low back pain and 
severe muscle spasms that interfered with his work.  He 
indicated that he worked at a desk job that required 
extensive writing, and that the muscle spasms eventually 
affected his arm when he wrote.  He also reported that he had 
been diagnosed as suffering from two bulging discs and one 
herniated disc.  He also complained of pain that radiated 
down his right leg.

Examination disclosed evidence of a deep lordotic curve with 
some kyphosis of the lower thoracic spine.  There was also 
evidence of paravertebral muscle spasms on both sides of the 
lumbar spine, with the spasm on the right side being much 
tighter than on the left.  The veteran could walk on his toes 
and heels and could squat, although he complained of pain in 
the right lower back when squatting.  There was evidence of 
positive straight leg raising.  Range of motion testing 
revealed flexion forward to 70 degrees, extension backward to 
4 degrees, lateral flexion to the left to 20 degrees, lateral 
flexion to the right to 8 degrees, rotation to the left to 30 
degrees, and rotation to the right to 10 degrees.  The 
veteran complained of pain on extension backward, lateral 
flexion to the right, and rotation to both sides.  The 
examiner noted that there was objective evidence of pain on 
motion, as evidenced by tightening of the paravertebral 
muscles on the right following this range of motion testing, 
as well as some spasm.  There was also some evidence of 
decreased sensation to sharp and dull touch over the front of 
both legs, greater on the right than on the left.  The 
examiner rendered diagnoses of sciatica, lumbar back strain, 
and a history of a chip fracture of L5.

Also relevant is a statement dated in June 1997 from the 
veteran's private treating chiropractor, Gary F. Ward, D.C.  
In this statement, Dr. Ward indicated that ever since the 
veteran's inservice accident, in which the veteran's back was 
paralyzed for four days, the veteran had experienced spinal 
problems throughout his entire spine.  His chief complaints 
were noted to be severe low back pain accompanied by constant 
paresthesias down his legs, although Dr. Ward stated that he 
had treated all areas of the veteran's spine.  Relevant lower 
back diagnoses included sciatica, dislocated pelvis, 
paresthesia and lumbar subluxation.

In April 1998, VA received a statement from Donald R. 
Rueschhoff, D.C., another chiropractor in private practice.  
At that time, Dr. Rueschhoff indicated that he had treated 
the veteran periodically for the previous 25 years for 
intermittent low back pain and other various conditions.  He 
did not comment on the current level of severity of this 
problem, other than to state that the veteran had continued 
to have periodic low back pain ever since an injury in 
service.

In January 2000, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he stated that 
he wore a full body brace when typing, usually 3 to 4 hours 
per day.  T. at p. 12.  He indicated that he took several 
prescription and non-prescription medications for his back 
pain and inflammation.  T. at p. 12.  He reported that he 
suffered from muscle spasms every time he sat and typed if he 
was not wearing his back brace, and also when he carried 
heavy objects.  T. at p. 13.  He estimated that he could 
carry approximately 30 pounds without experiencing back 
problems, as long as he did not have to bend over to pick it 
up off the ground first, as the bending over caused problems.  
T. at p. 13.  He stated that he could bend forward to 45 
degrees before experiencing any pain, and that he could 
withstand the pain until approximately 60 degrees, at which 
time he was forced to stop secondary to the pain.  T. at p. 
14.  He also complained of some difficulty rotating, and 
reported that ascending and descending steps was "a major 
problem."  T. at pp. 14-15.  He reported that the pain 
medication provided by his physicians stopped his back 
spasms, but did not help much with the pain.  T. at p. 15.  
Finally, he indicated that he could drive for one hour before 
his back and knees began to "lock up."  T. at p. 16.

In February 2000, VA received a packet of treatment records 
dated from May 1999 to February 2000 from Dr. Ward.  
Throughout this period, the veteran complained of constant 
soreness in his right middle back, constant right knee pain 
with soreness, swelling, and weakness, and frequent right hip 
soreness.  At the times of treatment, he indicted that on a 
scale of zero to 10, with 10 being the worst, his overall 
pain ranged from a low of "6" to a high of "8," with an 
estimate on his most recent visit in February 2000 that his 
pain was a "7."  

In May 2000, the veteran underwent a VA examination of his 
spine.  At the time of the examination, the examiner noted 
that he had reviewed the veteran's claims file in preparing 
his report, and cited to the findings made at the time of 
several instances of prior treatment.  The veteran complained 
of sharp pain in his low back, which occasionally went down 
his right leg to his ankle.  These pains were said to "come 
and go."  He also complained of pain in his low back if he 
sat too long, which also sometimes radiated down into his 
right leg.  He reported that VA had provided him with a back 
brace, and that he had been taking Motrin until he developed 
a gastrointestinal bleed, at which time he switched to 
Tylenol and methocarbamol.  He reported experiencing 
occasional numbness from the hip to the ankle on the lateral 
side of the right leg, with associated weakness in the leg 
that was not associated with the pain.  He indicated that he 
had frequent low back pain, but only suffered from the 
accompanying sciatic-type pain 4 or 5 times per year.  He 
reported that he usually went to a chiropractor when he had 
pain in his leg, and that the pain usually resolved in 3 
days.  He complained that sitting and driving made his back 
pain worse, and reported occasional bladder incontinence.  He 
stated that he was a writer, and that he could not sit at the 
computer typing as long as he used to be able to.  He stated 
that he previously was able to sit and write for as long as 
12 hours, but could no longer sit that long due to back pain.

On physical examination, the veteran's gait was normal, and 
he was able to briefly stand on his toes and heels.  Motor 
examination revealed normal strength, mass and tone in all 
groups in the veteran's arms and legs at all muscles around 
all joints.  Sensory examination showed decreased pain in his 
entire body below C3 in the spine.  There was decreased 
vibration sensation at his ankles and knees, and there was 
decreased position sense in his right greater than left large 
toe.  Straight leg raising was normal in a sitting position, 
but when lying down straight leg raising was to 45 degrees on 
the right and 60 degrees on the left before the veteran 
complained of pain.  Regarding the veteran's range of motion, 
the examiner noted that when the veteran was not being 
tested, he was able to bend over to 90 degrees to fix his 
trousers and fix his shoes.  However on testing he had 
flexion forward only to 36 degrees, extension backward to 11 
degrees, right lateral flexion to 21 degrees, and left 
lateral flexion to 15 degrees.  Examination of the back 
revealed no muscle spasm.  The examiner rendered diagnoses of 
six lumbar vertebrae with unilateral sacralization of the 
sixth segment, anterior lateral osteophytic spur formation at 
L1 through L5 indicative of degenerative osteoarthritis, with 
a history of chronic low back pain.  However, a final 
diagnosis was deferred pending the results of an ordered 
computed tomography (CT) scan and electromyograph (EMG).  

In a summary to this report, this examiner noted that there 
were no recent complaints of low back pain contained in the 
veteran's medical records from the year 2000.  He indicated 
that there was a complaint of back pain in January 2000, at 
which time x-rays of the veteran's lumbosacral spine revealed 
degenerative disc disease with spurring.  However, the mid-
back pain that the veteran reported began in 1997 was 
indicated to be due to slipping on a rock, and was not the 
service-related pain he described on examination.  The 
complaint of numbness in the legs was thought to be 
functional, and most of the recent complaints of pain since 
2000 related to knee pain.

The Board notes that the report of EMG testing, conducted 
later that same day, indicated electrophysiologic evidence 
consistent with right L4 lumbar radiculopathy.  In addition, 
a CTT scan revealed a herniated nucleus pulposus at L3-L4 
centrally and to the left, with degenerative disc disease at 
L3-L4.  The examiner then rendered final diagnoses of right 
L4 lumbar radiculopathy on EMG, a herniated central and left 
disc at L3-L4, and degenerative disc disease at L3-L4.

The Board also observes that VA outpatient treatment notes, 
progress notes, x-ray reports dated from April 1997 to 
October 2000 indicate several instances of treatment for low 
back problems, including back pain and leg pain.  These also 
indicated that the veteran was given steroid injections on 
numerous occasions for treatment of his pain, with limited or 
no relief.

The veteran's lumbar spine disorder has been evaluated as 40 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293, pursuant to which the severity of 
intervertebral disc syndrome is evaluated.  Under this code, 
a 40 percent rating is warranted for intervertebral disc that 
is severe, with recurring attacks and only intermittent 
relief.  A 60 percent disorder is warranted when 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

A review of the evidence detailed above establishes that the 
veteran's service connected low back disorder warrants a 60 
percent rating under Diagnostic Code 5293.  The evidence 
confirms that the veteran suffers from intervertebral disc 
syndrome, manifested by a herniated nucleus pulposus at L3-
L4, with accompanying pain, paresthesias, radiculopathy, and 
degenerative disc disease of the affected disc area.  The 
evidence indicates that this disorder is severe, and is 
accompanied by documented sciatic neuropathy.  The veteran 
has repeatedly complained of severe low back pain, for which 
he has received medical and chiropractic treatment for many 
years, and he has been prescribed, and uses, a back brace.  
While there have been variances in observed restrictions of 
motion and on straight leg testing, the Board finds that the 
overall pattern demonstrates the variances do not undermine 
the overall picture described by examiners of significant 
limitation of back motion secondary to pain positive straight 
leg raising on examinations.

In addition, the Board notes that the veteran has repeatedly 
complained of a shooting pain down his right leg, as well as 
numbness in both legs.  These complaints are supported by the 
finding of decreased sensation to sharp and dull touch over 
the front of both legs, right greater than left, on 
examination in May 1997, and the findings of decreased 
vibration sensation in his ankles and knees and decreased 
position sense in his big toe, right greater than left, on 
examination in May 2000, as well as the final diagnoses of 
sciatica in May 1997 and June 1997 and right L4 lumbar 
radiculopathy following EMG testing in May 2000. 

Furthermore, the veteran has frequently complained of severe 
muscle spasm, particularly when sitting for long periods, 
typing on a computer or carrying heavy objects, which greatly 
limits his ability to work as a writer.  In this regard, the 
May 1997 VA examination specifically noted the presence of 
paravertebral muscle spasm, tighter on the right than on the 
left.

In addition, the veteran has provided extensive testimony, 
which the Board finds credible, as to the ways in which the 
pain, muscle spasm, numbness and decreased range of motion of 
his low back have made the normal tasks of everyday living 
difficult.  Specifically, the veteran has complained of 
constant aching pain in his low back, accompanied by frequent 
shooting pain and numbness in his right leg, which makes 
everyday tasks such as walking up and down steps, driving, 
and sitting before a computer to write painful and difficult.  
He has stated that this has greatly affected his ability to 
pursue self-employment as a writer, as this requires lengthy 
periods of sitting and typing.  In this regard, the Board 
notes that while lay witnesses are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Furthermore, many of these complaints, to include 
pain on motion, muscle spasm, and paresthesia (numbness), 
have been objectively confirmed upon medical examination, 
including x-rays, CT scan and EMG testing.  Such symptoms 
would undoubtedly result in some functional loss in addition 
to that which has objectively been demonstrated on 
examination, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board therefore determines that the 
objective evidence, when viewed in conjunction with the 
veteran's hearing testimony and consistent complaints of 
pain, numbness, and radiculopathy which the Board finds 
credible, establishes that the veteran's low back disorder 
more closely approximates the level of severity contemplated 
by a 60 percent rating under DC 5293.

As a 60 percent rating is the highest rating allowed under DC 
5293, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related code sections.  In this regard, there are only two 
potentially relevant codes which allow for ratings in excess 
of 60 percent - DC 5285, pursuant to which the severity of 
residuals of fracture of vertebra is evaluated, and DC 5286, 
pursuant to which the severity of complete bony fixation 
(ankylosis) of the spine is evaluated.  However, as the 
evidence does not show, and the veteran has not alleged, that 
either disorder is present, a rating under either of these 
codes in not warranted.

For the foregoing reasons, the Board finds that a 60 percent 
rating is the appropriate rating for the veteran's 
degenerative disc disease of the lumbar spine, with 
herniation and right radiculopathy.  The Board would point 
out that its determination of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) in the first 
instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation, as discussed 
above) or necessitated frequent periods of hospitalization so 
as to render the schedular standards inadequate and to 
warrant assignment of an extra-schedular evaluation.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



II.  PTSD

Evidence relevant to the current level of severity of the 
veteran's PTSD includes the report of a VA psychiatric 
examination conducted in May 1997.  At that time, the veteran 
reported that after returning from Vietnam, he got married, 
finished college, then enrolled in law school, which he quit 
after 2 years.  He stated that beginning around that time, he 
developed a pattern of not finishing things, usually getting 
mad and quitting anything he started, including jobs.  He 
indicated that he suffered from difficulty falling asleep and 
sleep disturbance, usually only sleeping 2 to 3 hours per 
night.  He complained of feelings of detachment or 
estrangement from others, a restricted affect, an inability 
to feel love, a feeling of a shortened future, and 
hypervigilance.  He indicated that he was authoritarian and 
overprotective with his children, and suffered from anger, 
although he could usually control it.  He indicated that he 
was very intolerant of others, and could no longer work for 
other people.  As a result, he had been self-employed for the 
past 22 years, until 2 years prior to the examination date, 
at which time he began to work as a counselor for Vietnam 
veterans.  He also indicated that he edited 2 magazines and 
was writing several books.

In recounting his family and personal history, the veteran 
indicated that he had difficulty relating emotionally to his 
2 sons, and stated that he no longer slept in the same bed as 
his wife, since he only went to bed once she got up.  He also 
stated that he was experiencing symptoms of burnout from his 
job counseling other Vietnam veterans.

On mental status examination, the veteran was well-groomed 
and cooperate.  His behavior was appropriate, and his speech 
was clear and well-modulated, albeit somewhat stilted.  He 
was alert and fully oriented.  His mood was depressed and his 
affect was restricted.  His emotional control appeared 
fragile and tenuous, and he denied suicidal or homicidal 
plans, but not suicidal ideations.  He denied hallucinations, 
and there was no psychotic symptomatology present.  His 
thinking was clear and logical, his concentration and 
attention were within the normal range, and his impulse 
control was good.  Both recent and remote memory were 
excellent.  His insight was good, although his judgment was 
poor.  The examiner rendered Axis I diagnoses of PTSD, 
severe, and major depression, chronic.  A Global Assessment 
of Functioning (GAF) score of 55 was assessed for the past 
year, with a GAF of 52 at present.  In her assessment, the 
examiner stated that the veteran's industrial adaptability 
was fragile, and his social adaptability was severely 
impaired.  The veteran reported having no friends other than 
the Vietnam veterans he worked with.  The examiner also 
indicated that the veteran persistently re-experienced the 
Vietnam War, persistently avoided stimuli in terms of 
avoiding others, and persistently had symptoms of increased 
arousal.

The veteran again underwent a VA psychiatric examination in 
April 1997.  At that time, the veteran reported that he had 
been unable to work for many years, and had either left or 
been fired from many different jobs in the past for a variety 
of reasons, all of which appeared to be related to an 
inability to deal with authority and feelings of guilt 
relating to Vietnam.  He reported that he was unable to do 
anything except for writing about Vietnam and talking with 
other Vietnam veterans about their problems, and indicated 
that he felt remorse about the fact that his wife had 
essentially supported their family throughout their years of 
marriage.  He also expressed guilt over the death of his son, 
whom he believed had died from a disorder that was caused by 
the veteran's exposure to Agent Orange while in Vietnam.  He 
indicated that following his son's death, his PTSD symptoms 
rapidly worsened.

On mental status examination, the veteran was appropriately 
attired and groomed.  He was superficially polite and 
cooperative, although he exhibited underlying anger at 
needing to speak with a psychiatrist.  His affect was 
constricted, and his speech was initially evasive and 
guarded, then circumstantial, inclusive, tangential, and 
rapid, but not to the point of being pressured, and with no 
evidence of psychosis.  He was oriented to all three spheres, 
but his memory, concentration, insight and judgment were all 
found to be impaired.  The examiner rendered Axis I diagnoses 
of prolonged PTSD, severe, depressive disorder, not otherwise 
specified, secondary to PTSD, dissociative disorder, not 
otherwise specified, secondary to PTSD, anxiety disorder, not 
otherwise specified, secondary to PTSD, and agoraphobic 
features secondary to PTSD.  The examiner assigned a GAF 
score of 45.  This examiner then offered the following 
discussion:

[The veteran] is imploded with symptoms 
of PTSD including those of persistent 
reexperiencing, persistant [sic] 
avoidance, and increased arousal.  His 
world is void of interaction with other 
than his family and other VN [Vietnam] 
vets.  As other men from his unit die ... 
he grows more hopeless and more intensely 
involved with veterans and their 
problems.  He spends hours on the phone 
trying to "help" then with their 
problems and is unable to not answer the 
phone or ignore their calls.  
Intrapsychically, he had never left VN 
and lives there still.  Because of the 
severity and chronicity of his symptoms, 
his prognosis is guarded and the 
likelihood that he will ever be able to 
obtain/maintain meaningful, substantial 
and gainful employment is virtually nil.

The veteran again underwent a VA psychiatric examination in 
March 1999, at which time he essentially presented with the 
same history and complaints as reported at the time of his 
previous psychiatric examinations.  On mental status 
examination, the veteran was oriented to all three spheres, 
understood the reason for the evaluation, and was logical and 
coherent.  He was neither tangential nor circumstantial, and 
his eye contact was good.  The veteran's affect was good, and 
there was little visible anxiety.  The veteran did not appear 
depressed.  The examiner also noted that the underlying 
anxiety and possible anger noted by examiners in the past was 
not visible presently.  His cognition was intact, as were 
both recent and remote memory.  His abstraction ability was 
good, and his judgment was unimpaired.  The examiner rendered 
an Axis I diagnosis of PTSD, and assigned a GAF score of 50, 
which was noted to represent serious symptoms, including 
occasional suicidal ideation and impairment in a variety of 
functioning.

At the time of the veteran's January 2000 hearing before an 
RO hearing officer, he testified that he only slept 2 to 3 
hours per night, and slept in a recliner.  T. at pp. 3-4.  He 
indicated that he slept for such a short time because he 
suffered from nightmares when he slept any longer that that.  
T. at p. 4.  He indicated that he became verbally violent 2 
to 3 times per day, often with his children.  T. at p. 4.  He 
also testified that he had become increasingly unable to 
concentrate and stay focused, particularly in the previous 
few years, rendering him unable to write and publish.  T. at 
p. 5.  He indicated that the bulk of his day was spent on the 
telephone talking with other Vietnam veterans.  T. at p. 5.  
He stated that he rarely went out to dinner, and had 
difficulty going shopping because of his dislike of crowds 
and standing in lines.  T. at p. 6.  He also complained of 
anxiety attacks and crying spells.  T. at pp. 6-7.  The 
veteran's wife also testified that their family had become 
"totally dysfunctional" because of the veteran's PTSD, 
which had exacerbated considerably in the previous 2 years, 
and that their sons were becoming alienated from the veteran 
because of his tendency to rant and rave all the time.  T. at 
pp. 3, 8.

In December 2000, the veteran again underwent a VA 
psychiatric examination.  At that time, the veteran indicated 
that his PTSD symptomatology was increasingly affecting his 
marriage.  He stated that he generally did not have dreams 
about Vietnam if he only slept for 3 to 4 hours, and 
consequently slept upright in a recliner chair, not with his 
wife.  He reported that he had become less tolerant of being 
in groups of people, and was increasingly belligerent with 
others, often to the point of becoming aggressive.  However, 
he indicated that, overall, his symptoms were approximately 
at the same level as they had been over the previous 10 
years.  He continued to experience thoughts of a very 
foreshortened future, with background entertainment of 
suicide.  He stated that his only purpose in life was his 
participation in his annual reunion with his military 
buddies.  

On mental status examination, the veteran was appropriately 
attired, with good hygiene and grooming.  He was cooperative, 
and his speech was well regulated, within the normal limits 
for flow and rate.  His mood appeared anxious and depressed, 
and his affect was limited in range.  No psychotic symptoms 
were reported or observed, and the veteran was oriented to 
all 3 spheres.  His long and short-term memory were well 
preserved.  His thought content was relevant, coherent, and 
non-bizarre, and his ideation was without major anomaly.  
Both attention and concentration were normal.  His ability to 
abstract was largely on the concrete level.  Both impulse 
control and insight were fair, while judgment was good.  The 
examiner rendered an Axis I diagnosis of PTSD, and assessed a 
GAF score of 37, which was said to reflect major difficulties 
functioning in several areas.  The examiner also noted that 
this GAF was lower than those previously assigned due to 
deterioration in functioning rather than an exacerbation of 
symptoms.  The examiner then offered the following 
assessment:

The general impression is that after a 
number of years of very actively 
attempting to cope with his condition, 
his coping is breaking down.  Additional 
marital stress and additional prompting 
to rumination by increasing knee pain are 
probably increasing the obsessive and 
depressive components of his condition.  
While there is not a major deterioration 
in function and his own perceptions of 
the levels of his symptomatology is that 
they have been at the same levels for 
some time [, t]here is a noticeable 
decrease in the quality and 
sophistication of his coping.  They 
probably do functionally constitute a 
worsening of his condition.

The veteran's claims file also contains numerous VA treatment 
notes, including psychiatric treatment notes, reflecting 
treatment for PTSD from April 1997 to October 2000.  At the 
time of therapy sessions throughout this period, the veteran 
complained of sleep problems, intrusive thoughts, low 
tolerance for frustration, irritability, anxiety, and 
problems with self-esteem, particularly concerning his 
inability to work to his potential over the years due to his 
inability to get along with co-workers and employers.  He 
indicated that his job as a publisher of a Vietnam-related 
magazine allowed him to be by himself, but did not provide 
much income.  He also discussed the negative impact of his 
PTSD symptoms, particularly his irritability and intolerance 
of others, on his relationship with his wife and two sons.  
Of particular note is a psychiatry note addendum dated in 
October 2000, at which time the veteran was noted to be 
suffering from severe chronic PTSD.  The staff psychiatrist 
who wrote this note indicated that the veteran had not been 
able to function in a normal competitive environment, and had 
been unable to keep his jobs.  He also noted that his 
attempts to go into business by himself had all ended in 
failure.  The veteran was said to be unable to deal with 
authority and the normal stress of daily work, and had 
devoted years to writing and publishing books related to war 
and veterans, which the examiner felt was a way for the 
veteran to avoid dealing with a real occupation.  He also 
indicated that the veteran had been unable to support himself 
or his family without depending on his wife, who was the 
primary family provider.  This examiner also stated that 
"[the veteran] has suffered [from] symptoms of depression, 
mood changes, plus the symptoms of PTSD that has affected his 
family-marriage in a very negative way.  According to Social 
Worker the marriage remains due to his wife['s] commitment 
based on her religious ideas."  The examiner then concluded 
that "his symptoms of PTSD...have made [it] impossible for him 
to develop his potential, to the point that he is unable to 
function-work in a normal environment."

The veteran's PTSD has been evaluated as 70 percent disabling 
pursuant to the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under the criteria for evaluating PTSD in effect 
at all times relevant to this appeal, a 70 percent evaluation 
is warranted if PTSD creates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted when 
PTSD creates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A review of the evidence detailed above reveals that the 
veteran's PTSD more closely approximates the level of 
severity contemplated by a 70 percent rating under DC 9411.  
The evidence clearly indicates deficiencies in most areas, 
including work, family relations, and mood.  Indeed, the 
examiner who performed the most recent VA examination in 
December 2000 specifically stated that the veteran was having 
"major difficulties functioning in several areas" as a 
result of his worsening PTSD symptomatology.  In addition, VA 
examiners have repeatedly opined that the veteran was unable 
to work in a normal setting, due to frequent conflicts with 
peers and managers, and the veteran and his wife have 
credibly testified that the veteran has been increasingly 
unable to perform even his most recent non-interactive self-
employment as a writer/publisher of a veteran's issues-
related magazine.  In particular, he has stated that he is 
simply unable to concentrate and focus for more than short 
periods of time, noting during his hearing that in 
approximately January 1998 he "lost my ability to function 
like that.  I can't stay focused and research.  It just 
doesn't stick anymore."  T. at p. 5.  

In addition, he and his wife have provided credible testimony 
regarding the ways that the veteran's PTSD has affected the 
veteran's relationship with his wife and with his sons, with 
the veteran's wife testifying that their family had become 
"totally dysfunctional" as a result of the veteran's PTSD 
symptoms.  Repeated psychiatric examinations have also 
determined that the veteran suffers from near-continuous 
depression, impaired impulse control, in the form of 
outbursts of anger and frequent "ranting and raving," and 
extreme difficulty in adapting to stressful circumstances, 
including a normal work setting.  Indeed, the psychiatrist 
who authored the psychiatry note addendum dated in October 
2000 specifically found that that the veteran was "unable to 
function-work in a normal environment," and the VA examiner 
who performed the April 1997 examination opined that "the 
likelihood that he will ever be able to obtain/maintain 
meaningful, substantial and gainful employment is virtually 
nil."

In addition, while the veteran's speech was relatively normal 
at the time of several examinations, at the time of a VA 
examination in April 1997 the veteran's speech was described 
as "evasive and guarded, then circumstantial, inclusive, 
tangential, and rapid."  Similarly, while not all 
examination reports indicated that the veteran was 
entertaining thoughts of suicide, both of the two most recent 
reports did note the presence of suicidal ideation, and the 
most recent report also noted that the veteran was suffering 
from increased obsessional components of his PTSD.

In addition, the evidence indicates that the veteran is 
unable to establish and maintain effective relationships due 
to his PTSD symptomatology.  He has stated that he has no 
friends, rarely ventures outside his home, and has little 
interaction with his wife and children, spending much of his 
time in isolative activities, such as writing, on the 
telephone with other veterans, watching television, or 
sleeping while the rest of his family is awake.  Furthermore, 
his interactions with his family members are often marked by 
outbursts of anger and intolerance, such that the veteran's 
sons have become somewhat alienated, and the veteran's wife 
remains married only because of her religious beliefs 
prohibiting divorce.  

The Board further finds that the GAF scores assigned in 
recent years, which have ranged from a high of 52 in May 1997 
to, most recently, a low of 37 in December 2000, support the 
assignment of a 70 percent disability rating.  According to 
the GAF scale contained in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF 
score of 37 is assigned when overall functioning is 
characterized by some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

The Board acknowledges that the veteran has not been shown to 
suffer from some of the criteria contemplated by a 70 percent 
rating, such as spatial disorientation and neglect of 
personal appearance and hygiene.  However, the Board finds 
that, overall, the veteran's PTSD symptomatology more closely 
approximates the level of severity contemplated by a 70 
percent rating under DC 9411.  In any case, the Board notes 
that, when applying the rating schedule, it is not expected 
that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2001).  Instead, the ratings should reflect 
the actual impairment of functioning.  

However, the evidence does not indicate that the veteran 
suffers from total occupational and social impairment as a 
result of his PTSD symptoms under the governing schedular 
criteria.  In reaching this conclusion, the Board reluctantly 
must find that the schedular criteria require not simply that 
the veteran suffers from total occupational and social 
impairment, but that this total occupation and social 
impairment is "due to" such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  In this regard, the Board observes that the 
veteran has not been found to suffer from any of the 
symptomatology contemplated by a 100 percent rating under DC 
9411.  Repeated examinations have not found any evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, an 
inability to perform activities of daily living, such as 
personal hygiene, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  On the contrary, examiners have consistently stated 
that the veteran showed no evidence of any thought disorders, 
delusions, or hallucinations, and was cooperative and 
appropriately behaved.  Furthermore, he was indicated to be 
well-groomed, appropriately dressed and oriented to all three 
spheres, and both his short and long-term memory were fully 
intact.  In addition, the most recent evidence indicates that 
the veteran is still pursuing a career in 
writing/researching/publishing, albeit with some difficulty, 
and while his social interactions are clearly limited and 
often contentious, he is able to spend a significant amount 
of time counseling and interacting with other veterans, and 
his relationship with his wife and children appears strained 
but supportive.  In short, the evidence does not show that 
the veteran's PTSD causes total occupational and social 
impairment, as is required for the assignment of a 100 
percent schedular rating under DC 9411.  To the extent that 
the veteran is unemployable due to service connected 
disabilities, including PTSD, that has been recognized by the 
grant of the total rating based upon individual 
unemployability. 



ORDER

An increased disability rating to 60 percent for the 
veteran's degenerative disc disease of the lumbar spine, with 
herniation and right radiculopathy, is granted, subject to 
the controlling regulations governing the payment of monetary 
awards.

A disability rating in excess of 70 percent for the veteran's 
PTSD is denied.

		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

